Citation Nr: 1137810	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  11-05 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for melanoma, to include as due to radiation exposure.

2.  Entitlement to service connection for a skin disorder, identified as actinic keratosis and benign seborrheic keratosis, to include as due to radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1946 to February 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.

Shortly before this appeal was filed, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Id.  

In Clemons, the Veteran had filed a claim for service connection for PTSD.  The evidence of record showed he had been diagnosed with other psychiatric disabilities, but VA considered only the claim of entitlement to service connection for PTSD without considering entitlement to service connection for any other diagnosed psychiatric disability.  The Court determined this was error.  In this case, medical evidence of record shows the Veteran has recently been treated for precancerous actinic keratosis and benign seborrheic keratosis.  In his August 2009 claim, the Veteran requested service connection for exposure to radiation while serving in Nagasaki and Hiroshima, Japan, which resulted "in a[n] upper torso covered in moles (melanoma)."  The Board observes that the RO subsequently adjudicated this claim as one for service connection for melanoma as a result of exposure to ionizing radiation and denied the claim because there was no current medical evidence of a skin melenoma.  In his written submissions and hearing, the Veteran rarely described his post-service skin disability as melanoma.  Accordingly, as reflected on the cover page, the Board has recharacterized the claim on appeal to include other skin conditions besides melanoma.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a skin disorder, identified as actinic keratosis and benign seborrheic keratosis, to include as due to radiation exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The evidence of record does not show that the Veteran has a current melanoma skin disability.


CONCLUSION OF LAW

The criteria for service connection for melanoma, to include as due to radiation exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the Court, have been fulfilled by information provided to the Veteran in a letter from the RO dated in December 2009.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the December 2009 correspondence.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met.

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, an examination is not needed for service connection for melanoma, to include as due to radiation exposure, because, as described below, there is no evidence of a current disability.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that reflected that he suffered an event, injury, or disease in service that may be associated with his symptoms).  Accordingly, it is not necessary to obtain a medical examination or medical opinion in order to decide this claim.  38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. App. at 517.

The duty to assist also has been fulfilled in this case as private and VA medical records were requested or obtained.  The Board finds that the available medical evidence is sufficient for an adequate determination of the claim decided herein.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

VA regulations provide that certain diseases, including multiple myeloma, shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service, if they become manifest in a radiation-exposed veteran as defined in 38 C.F.R. § 3.309(d)(3).  A radiation-exposed veteran includes a veteran who participated in a radiation-risk activity, including the occupation of Hiroshima or Nagasaki, Japan, during the period from August 6, 1945 to July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii)(B).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Melanoma

The Veteran seeks service connection for a skin disorder.  In his written submissions and hearing testimony, the Veteran asserted that he was stationed in Tokyo, Japan, with the 7th Cavalry from December 1946 or January 1947; that his unit moved around a lot in Japan and did a lot of "cleanup type stuff" during the American occupation, such as rescuing people from floods or typhoons; that he spent maybe three days each in Hiroshima and Nagasaki perhaps in the summer of 1947; that while serving in Japan his skin broke out from the top of his head to the bottom of his feet and he was treated for what he believes were the effects of radiation; that after his discharge in 1948 he was treated by a dermatologist in Jeffersonville, Indiana, who froze and cut off skin tags or moles; that this private dermatologist told the Veteran that he was going to be "stuck with" this skin disorder which arose from his time in Japan for "the rest of your life;" and that since 1948 he had as many as 30 other skin tags or moles excised by another private dermatologist.  

Initially, the Board notes that service personnel records show that the Veteran was a cook and rifleman with a cavalry unit stationed in Japan from January 1947 to January 1948.  He received the World War II Victory Medal and the Army of Occupation Medal Japan.  As noted above, VA regulations provide for presumptive service connection for certain cancers based on exposure to ionizing radiation for those veterans involved in the American occupation of Hiroshima and Nagasaki from August 6, 1945 to July 1, 1946.  See 38 C.F.R. § 3.309(d).  Melanoma, however, is not one of the listed presumptive cancers.  In any case, as the Veteran concedes he was sent to Japan after July 1, 1946, presumptive service connection based on exposure to ionizing radiation is not available to him in this case.  

Moreover, 38 C.F.R 3.311 provides that a radiogenic disease, which includes any cancer, may be service-connected if a Veteran involved in the American occupation of Hiroshima and Nagasaki from August 6, 1945 to July 1, 1946, in accordance with special development procedures concerning the dose estimate.  However, as will be fully explained below, as the evidence demonstrates that the Veteran does not suffer from a radiogenic disease, this regulation is not for application under the circumstances of this case.

Indeed, there is no medical evidence found in the claims file that the Veteran is currently diagnosed with any skin melanoma.  Therefore, based on the evidence of record, the Board finds that the Veteran's claim for service connection for melanoma, to include as due to radiation exposure, is not warranted.  The claims file contains post-service private treatment records from several providers as well as VA treatment records.  The Board has carefully examined these records.  However, they are negative for any findings or a diagnosis of a skin melanoma.  Put simply, the post-service medical records fail to show that the Veteran has had this condition at any time since service.  

The Board recognizes the Veteran's assertion that he has melanomas due to active duty in Japan and exposure to ionizing radiation.  As a layperson, however, he is not competent to provide an opinion requiring medical knowledge, such as a medical diagnosis.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Thus, his own contentions do not constitute competent medical evidence of the claimed condition.  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The Board's perusal of the record in this case shows no competent proof of a present melanoma disability.  As there is no evidence of current melanoma, service connection is not warranted for this claim.

For all the foregoing reasons, the claim for service connection for melanoma, to include as due to radiation exposure, must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for melanoma, to include as due to radiation exposure, is denied.


REMAND

Unfortunately, a remand is required for the issue of entitlement to service connection for a skin disorder, identified as actinic keratosis and benign seborrheic keratosis, to include as due to radiation exposure.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2011).

As the Veteran does not have a current diagnosis of melanoma, and his available service records do not show that he was stationed in Japan between August 1945 and July 1946, he is not entitled to direct or presumptive service connection for melanoma as due to radiation exposure.  While the Veteran is not entitled to service connection for melanoma as due to radiation exposure under VA laws and regulations, he may still be entitled to an award of direct service connection for a skin disorder, identified as actinic keratosis and benign seborrheic keratosis, to include as due to radiation exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, as was noted earlier, the Veteran is not entitled to the development procedures for claims concerning radiogenic diseases because the evidence does not indicate that the Veteran suffers from a radiogenic disease.  See 38 C.F.R 3.311(a).

A December 2009 private medical record reveals that the Veteran was being treated for precancerous actinic keratosis and benign seborrheic keratosis.  At the November 2010 DRO hearing, the Veteran testified that while in service in Japan his skin broke out and that after discharge in 1948 he was treated by a private dermatologist in Indiana, who froze and cut off skin tags or moles.  He also testified that since 1948 he had as many as 30 other skin tags or moles excised by another private dermatologist, Dr. D.  The Veteran reported that he believed his skin disorder was related to his service in Japan, due to radiation exposure during the occupation in the time period subsequent to the Japanese surrender.  (See hearing transcript at pp. 3-4).  In his original June 2009 claim, the Veteran also asserted that he was treated for radiation poisoning for three months while in Japan, but most of his service treatment records are unavailable and there is no documented treatment for either radiation poisoning or skin treatments during service in Japan.  He has also submitted a series of color photographs of himself that show skin tags or moles on the upper torso, but these photographs are undated.  

One of the Veteran's few available service treatment records, his February 1948 discharge examination, shows no skin abnormalities at the time of discharge.  However, as a lay person, the Veteran is competent to report symptoms capable of lay observation, such as a mole or a skin tag.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (a Veteran is competent to describe dry, itchy, scaling skin).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence is on file for the VA to make a decision on the claim.

The Veteran's private dermatologist has provided medical evidence of a current skin disability (precancerous actinic keratosis and benign seborrheic keratosis).  The Veteran has provided credible testimony that he has had a continuing problem with skin moles or skin tags since service.  Thus, as there is evidence the Veteran has a current skin disorder, and the Veteran has reported that he had moles or skin tags during and since service, the evidence indicates that the claimed disability may be associated with service.  Consequently, a VA examination is necessary to determine whether any current skin disorder is related to service.  

The Veteran testified that he had skin tags or moles removed from his body by an unnamed private dermatologist in 1948 in Jeffersonville, Indiana, and from a Dr. D. sometime between 1948 and the present.  (See hearing transcript at pp. 3-4).  In addition, the Veteran submitted a December 2009 medical note from Dr. T.F., a dermatologist in New Port Richey, Florida.  Records from these three private sources, if still available, have not been associated with the claims file.  As these records may be relevant to the Veteran's claim for service connection for a skin disability, VA should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall contact the Veteran and his representative and request they furnish the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for any skin disorders since his discharge from service in February 1948 and whose records are not found within the claims file.  Of particular interest are private records of treatment or evaluation from private dermatologists referenced in the Veteran's hearing who removed moles and skin tags since 1948; from Dr. T.F. of the New Image Dermatology Laser Center in New Port Richey, Florida; and from the Tampa VAMC, and VA's Pasco clinic, for the period from April 2010 to the present.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2.  After the above development has been completed, the RO/AMC shall also arrange for the Veteran to undergo an appropriate VA examination to determine whether any current skin disorder is related to the Veteran's period of active service from October 1946 to February 1948.  The entire claims file and a copy of this Remand must be reviewed by the examiner in conjunction with conducting the examination.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be performed.  All findings should be reported in detail.  

In discussing his/her opinion, the examiner should acknowledge the Veteran's lay statements of his history of skin disorders.  The rationale for all opinions expressed should be provided in the report of examination.  The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination offer an opinion as to the following: 

Whether it is at least as likely as not (a 50 percent probability or greater) that any current skin disorder is related to any event or incident in service, to include exposure to ionizing radiation.

3.  The RO/AMC shall take such additional development action as it deems proper with respect to the claim.  

4.  Thereafter, the RO/AMC shall adjudicate whether, on the basis of the additional evidence, the Veteran is entitled to service connection for a skin disorder, identified as actinic keratosis and benign seborrheic keratosis, to include as due to radiation exposure.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


